In an extradition proceeding (Uniform Criminal Extradition Act, Code Grim. Pro., §§ 827 to 859), relator appeals from an order of the Supreme Court, Queens County, dated April 19, 1961, dismissing a writ of habeas corpus, issued pursuant to section 838 of the Code of Criminal Procedure, to test the legality of relator’s arrest under a warrant issued by the Governor of the State of New York, and remanding relator to the custody of the representative of the Governor of the State of South Carolina. Relator was convicted of reckless homicide on December 4, 1958, after trial in South Carolina, the demanding State. The judgment of conviction was affirmed by the Supreme Court of said State on May 3, 1960, and certiorari to review was denied by the United States Supreme Court in November, 1960. Relator contends that no crime was in fact committed in the demanding State; that he is a fugitive from injustice rather than from justice; and that the demanding State is not acting in good faith but is aiding a bondsman to enforce a private debt. Order affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.